Citation Nr: 0709105	
Decision Date: 03/28/07    Archive Date: 04/09/07

DOCKET NO.  04-08 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to an increased (compensable) disability rating 
for bilateral hearing loss.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.A. Herman, Counsel




INTRODUCTION

The veteran had active military service from November 1965 to 
December 1965 and from July 1967 to September 1967.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 2003 rating action of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Anchorage, 
Alaska, that denied an increased (compensable) evaluation for 
bilateral hearing loss.  

The veteran was afforded a personal hearing at the RO before 
the undersigned Veterans Law Judge in May 2005.  A transcript 
of the hearing is associated with the claims folder.

In September 2005, the Board remanded the matter to the RO 
via the Appeals Management Team (AMC) for the purpose of 
obtaining additional evidence.  The matter was returned to 
the Board in November 2006 for final appellate consideration.

FINDING OF FACT

The veteran has no more than level I hearing in right ear and 
level II in the left ear.


CONCLUSION OF LAW

The criteria for a compensable disability evaluation for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.85, 4.86, Diagnostic Code 6100 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should give us everything you've got pertaining to 
your claims.

In the instant case, the veteran received VCAA notification 
prior to the initial agency decision in July 2003.  The RO's 
May 2003 letter provided the veteran notice with respect to 
his claim for an increased rating.  He was informed that he 
could provide evidence or location of such and requested that 
he provide any evidence in his possession.  The notice letter 
specifically notified the veteran that VA would obtain all 
relevant evidence in the custody of a federal department or 
agency. The veteran was also asked to advise VA if there were 
any other information or evidence he considered relevant to 
this claim so that VA could help by getting that evidence.  
An October 2005 VA letter reemphasized this notice.   It is 
the Board's conclusion that the veteran has been provided 
with every opportunity to submit evidence and argument in 
support of his claim, and to respond to VA notices.  The duty 
to notify the veteran was satisfied under the circumstances 
of this case.  38 U.S.C.A. § 5103.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, the Court found that notice for an 
increased rating claim needs to include a discussion of the 
effective date element.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for an increased rating for bilateral 
hearing loss.  While the veteran was never provided a VCAA 
letter outlining the criteria for establishing effective 
dates, the statutory scheme contemplates that once a decision 
awarding service connection, a disability rating, and an 
effective date has been made, section 5103(a) notice has 
served its purpose.  Id.  Further, as the veteran was granted 
service connection for the claimed disability and assigned a 
disability evaluation and initial effective date, the 
Secretary had no obligation to provide further notice under 
the statute.  Dingess/Hartman v. Nicholson.  Moreover, the 
veteran was provided notice of the regulations for evaluating 
his hearing loss in the February 2004 statement of the case 
and November 2006 supplemental statement of the case and he 
has not otherwise argued failure of notice.  As such, any 
defect with respect to the content of the notice requirement 
was non-prejudicial.   Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

Recognition is given to the fact that full VCAA notification 
was not furnished to the veteran prior to the initial 
adjudication of the claim.  However, the Board finds that any 
defect with respect to the timing of the VCAA notice 
requirement was harmless error.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).  Although full VCCA-complying notice was 
not provided prior to the initial adjudication of the claim 
the veteran had ample opportunity to respond, supplement the 
record, and participate in the adjudicatory process after the 
notice was given, and the case was then readjudicated by the 
RO.  

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).

The evidence of record includes service medical records and 
treatment records from the Anchorage VA Medical Center.  
Although he submitted private audiology reports (audiograms), 
the veteran has not indicated that he receives private 
medical care for his hearing loss.  A VA examination was 
conducted in June 2003.  As part of the September 2005 
remand, the RO was directed to afford the veteran another 
audiology examination.  The veteran refused to participate in 
examinations scheduled in May 2006 and October 2006.  This is 
essentially tantamount to a failure to report for the 
examinations.  Normally, when this occurs, the regulations 
provide that the claim shall be outright denied.  See 38 
C.F.R. § 3.655(b) (2006).  However, as the June 2003 
examination report appears adequate for evaluation purposes, 
the Board will proceed with a full review of the veteran's 
claim.  Thus, the Board is satisfied that all relevant facts 
have been adequately developed to the extent possible; no 
further assistance to the veteran in developing the facts 
pertinent to the issues.  38 U.S.C.A. §§ 5103 and 5103A; 
38 C.F.R. § 3.159 (2006).

Hearing Loss

38 U.S.C. § 7104 indicates that Board decisions must be based 
on the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only the Board 
address its reasons for rejecting evidence favorable to the 
claimant.  The Federal Circuit has also held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity. 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2006).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the Court has held 
that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id.; 38 C.F.R. §§ 4.1, 4.2.

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.

Pursuant to VA's rating schedule, the RO evaluated the 
veteran's service-connected bilateral hearing loss under 
Diagnostic Code 6100.  The assignment of a disability rating 
for hearing impairment is derived by a purely mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

Evaluations for defective hearing are based on examination 
results including a controlled speech discrimination test 
(Maryland CNC), and a puretone audiometry test of puretone 
decibel thresholds at 1000, 2000, 3000, and 4000 Hertz, with 
an average puretone threshold obtained by dividing these 
thresholds by four.  Once these test results have been 
obtained, employing Table VI, a Roman numeral designation of 
auditory acuity level for hearing impairment is ascertained 
based on a combination of the percent of speech 
discrimination and puretone threshold average.  Once a Roman 
numeral designation of auditory acuity level for each ear has 
been determined, Table VII is used to determine the 
percentage evaluation for bilateral hearing loss by combining 
the Roman numeral designations of auditory acuity level for 
hearing impairment of each ear. 38 C.F.R. § 4.85.

There is an alternative method of rating hearing loss in 
defined instances of exceptional patterns of hearing loss.  
The provisions of 38 C.F.R. § 4.86(a) provide that when the 
puretone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  Each ear 
will be evaluated separately.  The provisions of 38 C.F.R. § 
4.86(b) provide that when the puretone threshold is 30 dB or 
less at 1,000 hertz, and 70 dB or more at 2,000 hertz, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results is the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.

On the authorized audiological evaluation conducted at the 
veteran's June 2003 examination, which is his most recent VA 
examination, pure tone thresholds, in decibels, were as 
follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
25
20
60
80
46
LEFT
20
20
105
95
60

The veteran's average pure tone threshold at 1000, 2000, 
3000, and 4000 was 46 decibels in the right ear and 60 
decibels in the left ear.  Speech audiometry revealed speech 
recognition ability of 94 percent in the right ear and 90 in 
the left ear.  The mechanical application of the rating 
schedule to these audiometric examination findings results in 
a determination that the veteran has Level I hearing in the 
right ear and Level II hearing in the left ear.  That degree 
of bilateral hearing loss, as determined by the Rating 
Schedule, warrants a noncompensable evaluation under 
Diagnostic Code 6100.  

It is also clear from the medical evidence that the 
provisions of 38 C.F.R. § 4.86 are not met in this case with 
respect to either ear.  Puretone thresholds only exceed 55 
decibels at two levels.  The requirements of subdivision (a) 
are therefore not satisfied.  With respect to subdivision 
(b), although puretone thresholds are below 30 decibels at 
1000 Hertz, they are not 70 decibels or more at 2000 Hertz.

Consideration has been given to the findings of audiology 
reports/tests dated in December 2003 from Northern Hearing 
Services and Anchorage Audiology Clinic.  For an examination 
to be adequate for rating purposes, examination results must 
include a controlled speech discrimination test (Maryland 
CNC) and a puretone audiometry test of puretone decibel 
thresholds at 1000, 2000, 3000, and 4000 Hertz.  38 C.F.R. 
§ 4.85.  These private reports fail to include all the proper 
findings and are thus of little probative value in 
determining the veteran's proper disability rating.  Indeed, 
as part of its remand, the Board requested that these reports 
be reviewed and interpreted as potential evidence to support 
the veteran's appeal.  A May 2006 VA audiology report 
indicates that the above referenced reports were reviewed.  
Unfortunately, both reports used the "CID W-22 word lists," 
which uses a live voice to measure speech discrimination, 
rather than the VA approved Maryland CNC test, which uses a 
recorded voice.  The examiner stated that both tests were 
therefore inadequate for VA purposes.

The Board acknowledges the assertions made by the veteran 
during his May 2005 personal hearing concerning the problems 
he experiences.  The Board has no reason to doubt that the 
veteran is in fact encounters problems related to his hearing 
loss.  However, the Board reemphasizes that by law and 
regulation to which the Board is bound to apply the 
assignment of disability ratings for hearing loss is based by 
a mechanical application of the rating schedule to the 
numeric designations assigned after audiometric evaluations 
are performed.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

In short, for the reasons expressed above, the Board 
concludes that an increased schedular disability rating is 
not warranted for the veteran's service connected hearing 
loss.


ORDER

Entitlement to an increased (compensable) disability rating 
for bilateral hearing loss is denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


